DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1, 4, 6, 9-13 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of a 
rechargeable hexagonal battery for electronic devices comprising: wherein the power button is configured with an illumination device resulting in three different colors illuminating in order to indicate each of the three different power modes. 
 	The dependent claims are allowable for the reasons as the independent claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Jiang et al.
CN101572425A


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/17/2022